Citation Nr: 0602155	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  03-02 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
loss of use of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from  June 1942 to 
November 1945. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to  
special monthly compensation based on loss of use of the 
right hand.  

The veteran's claim was remanded by the Board in October 
2004.  




FINDING OF FACT

The veteran retains more use of the right upper extremity 
than would be possible by an amputation stump at the site of 
election below the elbow with use of a suitable prosthetic 
appliance.




CONCLUSION OF LAW

The criteria for an award of SMC based on loss of use of the 
right upper extremity have not been met. 38 U.S.C.A. §§ 
1114(k); 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.350, 4.63 (2005).






REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Although the RO did not inform the veteran of the 
information and evidence not of record necessary to 
substantiate his specific SMC claim in a VCAA letter, it did 
inform the veteran of that information in a January 2003 
statement of the case and a July 2005 supplemental statement 
of the case.  Furthermore, in an October 2004 letter, the RO 
informed the veteran that to prevail on his claim, he would 
have to show that his right wrist condition had gotten worse.  
Considering that the veteran's right wrist disability was 
rated as 40 percent disabling at the time the letter was 
sent, these instructions are not incorrect.  They certainly 
are not misleading to the veteran.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2005).  In the October 2004 
VCAA letter, the RO informed the veteran that the RO would 
get such things as evidence kept by the VA and any other 
federal government agency, and medical records from a VA 
facility, and that it would request private treatment 
records, if the veteran completed a release form.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2005).  The October 
2004 letter told the veteran to complete a separate form for 
each VA and non-VA provider if he wanted the RO to request 
the records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2005).  Even though the October 2004 letter did not 
specifically request that the veteran provide any evidence in 
his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), the general instructions in this 
letter and the supplemental statements of the case clearly 
implied that the veteran should prosecute his appeal by 
assisting in this fashion.  Furthermore, VA has consistently 
asked the veteran for information about where and by whom he 
was treated for his PTSD throughout the more than 4 years 
that his claim has been adjudicated.  

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in May 1999, it is determined that he is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom he was 
treated for his right wrist throughout the more than 3 years 
that his claim has been adjudicated.  

Regarding the duty to assist, the Board points out that there 
are no outstanding records to obtain.  In addition to private 
medical records, VA records have also been associated with 
the claims file.  In fact, pursuant to the October 2004 Board 
remand, an examination was accomplished in March 2005.  

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.


Background

An October 2001 letter was received from Dr. D.B.  He stated 
that the veteran had been seen in his office in July 2001 for 
evaluation of his right hand, wrist, and thumb, and that X-
rays taken in his office revealed severe degenerative 
arthritis of the right thumb "MCC" joint, all carpal bones, 
and the distal radio-ulnar joint.  There was evidence of 
degenerative cysts throughout and erosive ankylosis of the 
same.  It was stated that the veteran had approximately 1-2% 
range of motion in all of these affected parts and that he 
was unable to perform fine or gross [motor skills] without 
significant pain.

The veteran was examined by VA in May 2002.  Examination of 
the major right upper extremity including the wrist, hands 
and thumb revealed a healed incisional scar over the 
dorsoradial aspect of the right wrist measuring 2 inches in 
length which was well healed.  It was nontender and not 
painful.  There was no keloid formation involved with this 
and there was no adherence of the scar to the underlying 
tissues.  There was a good right radial pulse.  Sensation 
over the hand, wrist and fingers was intact.

The veteran could extend the wrist 5 degrees, flex the wrist 
to 30 degrees, radial deviate towards 20 degrees and ulnar 
deviate to 35 degrees with very minimal discomfort.  There 
was full pronation and supination without any pain or 
discomfort.  On palpating the wrist area, there was very 
little discomfort and pain.  He was able to fully flex and 
extend all his fingers, including the thumb.  There were very 
small, multiple scars over the volar aspect of the fingers, 
third, fourth and fifth fingers at the base of the fingers as 
well as a half-inch scar over the volar aspect of the wrist.  
Each of these incisional scars was nontender, not painful, 
and did not adhere to the underlying tissues.  Tinel's sign 
was negative.  Phalen's test was negative.  The handgrip on 
the right side was slightly less as compared with the left 
hand grip.  X-rays of the right wrist revealed severe 
pancompartment arthritis involving the right wrist carpal 
joints with resection of distal pole of the scaphoid.

The diagnosis was traumatic arthritis of the right wrist 
secondary to crush injury fractures of the wrist with 
limitation of motion of the right wrist flexion, extension 
and ulnar deviation and mild decrease in the right hand grip 
as compared with the left hand.  The examiner stated that the 
veteran was able to perform all daily activities such as 
eating, cutting food with his knife, shaving, brushing teeth, 
combing hair, writing, and driving a car with very minimal 
pain about the wrist area in doing so.

Medical treatment records dated in August 2001 and May 2002 
were received from Dr. DLB.  The records show that the 
veteran was treated for complaints of right thumb pain and 
that he was diagnosed with degenerative arthritis of the 
right thumb.

The veteran was examined by VA in May 2003 at which time the 
examiner noted a good radial pulse of the right upper 
extremity.  There was a one-inch incisional scar over the 
volar aspect of the right wrist and a two inch healed 
incisional scar over the radial side of the left wrist and 
over the first metacarpal area.  All of the incisional wounds 
had healed well.  They were hardly visible.  They were 
nontender and non painful.  There was no adherence of the 
incisional scars of the underlying tissue.  There was full 
flexion/extension of all of the fingers as well as the thumb.  
Tinel sign over the wrist was negative.  The sensation over 
the fingers as well as the hand was normal.  As far as the 
wrists were concerned, there was marked limitation of motion.  
The veteran could flex his wrist 15 degrees.  He could not 
extend his wrist at all.  It was at a neutral position.  
There was no active or passive radial or ulnar deviation of 
the wrist and he was able to pronate and supinate his forearm 
70 degrees.  X-rays of the right wrist revealed advanced 
arthritis.

The diagnosis was fracture of the right wrist area with 
residual traumatic arthritis about the wrist joint with 
marked limitation of motion and flexion/extension radial 
ulnar deviation of the wrist.  Essentially there was a bony 
ankylosis at the wrist level secondary to the fractures he 
sustained to the wrist.  The examiner commented that there 
was marked limitation of function of the right hand because 
of the bony ankylosis in that he had a difficult time opening 
up jars, using a door knob and a history of dropping things 
associated with continued aches and pains in the wrist over 
the years.

In an October 2004 decision, the Board increased the 
veteran's rating for his right wrist to 40 percent disabling.  

Dr. D.B. submitted a letter dated November 2004, along with 
treatment records from May 2003.  

The veteran underwent a VA examination dated March 2005.  The 
examiner noted that the veteran was 86 years old, and retired 
in 1984 from General Motors, where he had worked as a 
millwright.  The examiner noted that the veteran had 
complained of pain over the wrist area and over the base of 
the thumb for many, many years.  He noted that the symptoms 
had become more pronounced with increased frequency and 
severity the last few years.  The veteran had no paresthesias 
or numbness over the fingers of the right hand.  The pain was 
there on a daily basis and depending on what he did and how 
active, he was, determined how much pain he had over the 
wrist area.  He had a difficult time holding items for long 
periods of time, or lifting items over 10-15 pounds.  He had 
a difficult time opening doors.  He was unable to open jars.  
He was able to feed himself, and able to write with his right 
hand.  He was able to comb his hair and button buttons with 
his shirt on.  He had no complaints regarding his right 
elbow.  He did not have associated weakness, fatigue, or lack 
of endurance on increased repetition or increased activity in 
his right hand, elbow, or shoulder.  The only complaint he 
had was chronic constant pain.  

The veteran had limitation of range of motion in the right 
wrist.  He was unable to extend the wrist past neutral.  He 
was able to flex the wrist to 15 degrees.  He was not able to 
radial or ulnar deviate the wrist passively or actively.  
When he moved the wrist, it was painful of the dorsum of the 
wrist as well as over the base of the right thumb.  The 
position of the wrist was a neutral position.  There was no 
obvious abnormal deformity about the wrist except for some 
minimal bony prominence over the dorsal aspect of the wrist.  
There was some motion over the wrist, but it was markedly 
limited.  The only motion that he had was 15 degrees of 
flexion associated with pain.  

Regarding the fingers, the veteran had full flexion of all of 
his finger joints as well as his thumb.  He was able to 
oppose the thumb to the little finger and his pinch power 
between the thumb and index finger was normal.  On movement 
of the right thumb, he had pain and discomfort over the base 
of the thumb with some crepitation.  The sensation over the 
volar as well the dorsal aspect of the hand and fingers was 
intact.  Tinel's sign over the median nerve and ulnar nerve 
at the wrist was negative.  There was no atrophy of the 
thenar, hypothenar, or intrinsic muscles of the right hand.  
He had multiple small incisional scars over the volar aspect 
of his right hand as well as over the radial aspect of the 
wrist.  

X-rays from May 2003 showed severe arthritic changes over the 
radial carpal joint of the right wrist and it showed marked 
joint destruction and subchondral sclerosis involving the 
base of the carpal bones as well as the base of the thumb.  

The examiner noted the veteran's original fracture of the 
right wrist involving the carpal scaphoid bone of the right 
wrist, subsequent surgery on this, and development of 
progressing severe arthritis of the radial carpal joint, 
intercarpal joints of the right wrist, and over the base of 
the right thumb.  The examiner noted that the veteran 
basically had marked limitation of motion about the wrist 
area with associated pain over the wrist which affected the 
function of the wrist and hand.  There was no associated 
weakness, fatigue, or lack of endurance.  He did not have any 
loss of length of the right upper extremity.  He did not have 
any amputation of the right upper extremity, and did not have 
any paralysis, sensory loss over the right upper extremity.  
He did not have any ankylosis of the elbow or shoulder, but 
he did have marked limitation of motion in the right wrist 
associated with pain.  The examiner opined that he did not 
believe the veteran had the loss of the use of his right hand 
within the meaning of the criteria in 38 C.F.R. § 4.63 (the 
examiner pointed out that this was a medical opinion).  


Analysis

SMC is payable at a specified rate if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one hand.  38 U.S.C.A. § 
1114(k) (West 2002 & Supp. 2005); 38 C.F.R. § 3.350(a) 
(2005).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) and 4.63 as that condition where no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or 
balance, propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning a SMC award is 
not whether amputation is warranted but whether a claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

As noted, the medical evidence establishes that the veteran 
is limited with regard to the use of his right upper 
extremity.  In fact, a VA examiner commented in May 2003 that 
the veteran had marked limitation of function of the right 
wrist, and had a difficult time opening jars, or using a door 
knob.  However, the medical evidence has never shown that the 
veteran has lost the use of his right upper extremity.  When 
the veteran was afforded a VA examination in March 2005 in 
order to ascertain whether he met the criteria for SMC, the 
examiner noted the difficulty that the veteran had in opening 
jars and doors, but noted that the veteran was able to feed 
himself, and was able to write.  He further noted that the 
veteran could comb his hair, and button buttons.  In other 
words, the evidence has never suggested that the veteran had 
the same, or less, actual remaining function of the right 
upper extremity than would be equally well served by an 
amputation stump and a suitable prosthetic appliance. 38 
C.F.R. § 4.63 (2005).

The Board finds, therefore, that the veteran has more 
function of the right hand than would be obtained by a below-
elbow amputation and prosthesis.  As such, the medical 
evidence establishes that the veteran does not meet the 
medical criterion for loss of use of a hand.

The Board is mindful that the evidence does establish that 
the veteran has definite functional limitation and serious 
debility.  However, the Board notes that this impairment has 
already been compensated under the schedular criteria.  
Furthermore, when the Board increased the veteran's rating 
for his right wrist to 40 percent in October 2004, it did so 
on the basis of additional functional loss due to pain.  
Thus, considering that the veteran's rating was already 
increased based on pain on use, the Board determines that an 
additional rating for SMC based on pain on use would not be 
appropriate.  Tucker v. West, 11 Vet.App. at 373.  

In summary, the medical evidence suggests that the actual 
remaining function of the upper right extremity is more than 
would be provided by an amputation stump and suitable 
prosthesis. 




ORDER

The claim of entitlement to SMC based on the loss of use of 
the right upper extremity is denied.  



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


